Citation Nr: 1620815	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-17 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for recurrent vertigo to include benign paroxysmal positional vertigo (BPPV).  

3.  Entitlement to service connection for a right eye disorder to include choroidal malignant melanoma and enucleation of the eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1951 to August 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, denied service connection for melanoma.  In May 2013, the RO, in pertinent part, denied service connection for loss of the right eye due to melanoma.  In April 2014, the RO denied service connection for both tinnitus and vertigo.  In April 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  The Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a right eye disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Tinnitus originated during active service.  

2.  Recurrent vertigo/BPPV originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  

2.  The criteria for service connection for recurrent vertigo/BPPV are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for both tinnitus and recurrent vertigo/BPPV.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he sustained in-service acoustical trauma and associated tinnitus.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's complete service documentation is not of record and was apparently destroyed in the 1973 fire at the National Personnel Record Center.  The report of the Veteran's July 1955 physical examination for service separation is of record.  It does not reflect that the Veteran was diagnosed with tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

Service connection has been established for bilateral hearing loss associated with the Veteran's in-service noise exposure.  
A July 2014 VA audiological evaluation conveys that the Veteran was diagnosed with tinnitus.  The VA audiologist opined that the Veteran's "bilateral tinnitus ... is consistent with the acoustic trauma he describes and is at least as likely as not related to his military trauma."  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran has been diagnosed by a VA audiologist with tinnitus related to his in-service noise exposure.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Recurrent Vertigo/BPPV

The Veteran contends that service connection for recurrent vertigo is warranted as the claimed disorder was incurred as the result of his in-service acoustic trauma.  

The July 2014 VA audiological evaluation conveys that the Veteran was diagnosed with recurrent vertigo.  The VA audiologist opined that the Veteran's "BPPV/vertigo is consistent with the acoustic trauma he describes and is at least as likely as not related to his military trauma."  

The Veteran has been diagnosed with recurrent vertigo/BPPV associated with his in-service noise exposure by treating VA personnel.  Therefore, the Board finds the evidence is in at least equipoise as to whether the Veteran's diagnosed recurrent vertigo/BPPV originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent vertigo/BPPV is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  
Service connection for recurrent vertigo/BPPV is granted.  


REMAND

The Veteran asserts that service connection for recurrent right eye melanoma residuals including enucleation of the eye is warranted as the claimed disorder was incurred as the result of his in-service ocular trauma including that associated with arc welding.  

The report of the Veteran's July 1955 physical examination for service separation states that the Veteran complained of "haziness in the eyes on occasion."  On contemporaneous physical evaluation, the Veteran's eyes were reported to be normal.  

The report of a November 2012 VA eye examination states that the Veteran was noted to have undergone right eye "enucleation in 2002 due to the diagnosis of a malignant melanoma;" an "eye specialist detected a malignant melanoma of the choroid and the eye was enucleated;" and it "was speculated that this could have resulted from a metastasis from prostate cancer."  The right eye surgery was performed at the Syracuse Medical Center.  The Veteran was diagnosed with "malignant melanoma of right chorioid necessitating enucleation."  The examiner concluded that: the "right choroidal malignant melanoma which necessitated enucleation and subsequent prosthesis fitting was at least as likely as not (50/50 probability) service-connected;" "[i]f Agent Orange exposure did in fact occur in Korea, this may have had a carcinogenic effect;" and the "two arc-welding flash incidents in the machine shop are less likely to have been as issue but the possibility remains."  In an April 2013 addendum to the November 2012 VA examination report, the examiner asserted that: "[s]orry my conclusion was confusing;" "[i]n compliance with your request for clarification, I cannot provide an opinion regarding this issue without resorting to mere speculation;" "[a]ccording to my knowledge and understanding, there is absolutely no evidence anywhere in the ophthalmic literature that arc welding has any enduring ocular effect;" "[h]owever, this has long been a matter of some controversy and some experts think that it might;" and "[t]hat's the best that I can do here."  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  The opinions expressed in the November 2012 VA examination report and the April 2013 addendum thereto clearly reflect the examiner's own limitations.  Therefore, the Board finds that further VA examination is necessary in order to adequately resolve the issues raised by the instant appeal.  

Clinical documentation of the Veteran's 2002 diagnosis of right choroidal malignant melanoma and the subsequent enucleation of the right eye at the Syracuse Medical Center is not of record.  At the Board hearing, the Veteran testified that he received ongoing oncological treatment record.  Clinical documentation of the cited oncological treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to the diagnosis and all treatment of his right eye choroidal malignant melanoma, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Syracuse Medical Center and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Forward all relevant medical records to the appropriate VA physician to assist in determining the etiology of the Veteran's right eye choroidal malignant melanoma and its relationship, if any, to active service.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's right eye disorder had its onset during active service; is etiologically-related to his in-service arc welding and/or complaints of haziness in the eyes; and/or otherwise originated during active service.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of entitlement to service connection for a right eye disorder to include choroidal malignant melanoma and enucleation of the eye.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


